Exhibit 10.4

 

Guaranty and Suretyship Agreement

[g249451kui001.jpg]

 

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is made and entered
into as of October 1, 2008, by and among the Guarantors identified as such on
the signature pages hereof (each individually, a “Guarantor” and, collectively,
the “Guarantors”), in consideration of the extension of credit by PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), with an address at 1600 Market Street, 22nd
Floor, Philadelphia, PA 19103, to NEW HORIZONS WORLDWIDE, INC. (the “Borrower”),
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged.

 


1.             GUARANTY OF OBLIGATIONS.  EACH GUARANTOR HEREBY UNCONDITIONALLY
GUARANTEES, AS A PRIMARY OBLIGOR, AND BECOMES SURETY FOR, THE PROMPT PAYMENT AND
PERFORMANCE OF ALL LOANS, ADVANCES, DEBTS, LIABILITIES, OBLIGATIONS, COVENANTS
AND DUTIES OWING BY THE BORROWER TO THE BANK UNDER THE LOAN AGREEMENT, DATED AS
OF OCOTOBER 1, 2008, BY AND BETWEEN THE BORROWER AND THE BANK (THE “LOAN
AGREEMENT”), THE COMMITTED LINE OF CREDIT NOTE, DATED AS OF OCTOBER 1, 2008,
MADE BY THE BORROWER IN FAVOR OF THE BANK, AND ANY OTHER RELATED LOAN DOCUMENTS
(COLLECTIVELY, THE “LOAN DOCUMENTS”), OF ANY KIND OR NATURE, PRESENT OR FUTURE
(INCLUDING ANY INTEREST ACCRUING THEREON AFTER MATURITY, OR AFTER THE FILING OF
ANY PETITION IN BANKRUPTCY, OR THE COMMENCEMENT OF ANY INSOLVENCY,
REORGANIZATION OR LIKE PROCEEDING RELATING TO THE BORROWER, WHETHER OR NOT A
CLAIM FOR POST-FILING OR POST-PETITION INTEREST IS ALLOWED IN SUCH PROCEEDING),
WHETHER DIRECT OR INDIRECT ABSOLUTE OR CONTINGENT, JOINT OR SEVERAL, DUE OR TO
BECOME DUE, NOW EXISTING OR HEREAFTER ARISING, AND ANY AMENDMENTS, EXTENSIONS,
RENEWALS AND INCREASES OF OR TO ANY OF THE FOREGOING, AND ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE BANK INCURRED IN THE DOCUMENTATION,
NEGOTIATION, MODIFICATION, ENFORCEMENT, COLLECTION AND OTHERWISE IN CONNECTION
WITH ANY OF THE FOREGOING, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES
(HEREINAFTER REFERRED TO COLLECTIVELY AS THE “OBLIGATIONS”).  IF THE BORROWER
DEFAULTS UNDER ANY SUCH OBLIGATIONS, THE GUARANTOR WILL PAY THE AMOUNT DUE TO
THE BANK.


 


2.             NATURE OF GUARANTY; WAIVERS.  THIS IS A GUARANTY OF PAYMENT AND
NOT OF COLLECTION AND THE BANK SHALL NOT BE REQUIRED, AS A CONDITION OF THE
GUARANTORS’ LIABILITY, TO MAKE ANY DEMAND UPON OR TO PURSUE ANY OF ITS RIGHTS
AGAINST THE BORROWER, OR TO PURSUE ANY RIGHTS WHICH MAY BE AVAILABLE TO IT WITH
RESPECT TO ANY OTHER PERSON WHO MAY BE LIABLE FOR THE PAYMENT OF THE
OBLIGATIONS.


 

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Bank has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time.  This Guaranty will not be affected by any surrender, exchange,
acceptance, compromise or release by the Bank of any other party, or any other
guaranty or any security held by it for any of the Obligations, by any failure
of the Bank to take any steps to perfect or maintain its lien or

 

--------------------------------------------------------------------------------


 

security interest in or to preserve its rights to any security or other
collateral for any of the Obligations or any guaranty, or by any irregularity,
unenforceability or invalidity of any of the Obligations or any part thereof or
any security or other guaranty thereof.  Each Guarantor’s obligations hereunder
shall not be affected, modified or impaired by any counterclaim, set-off,
recoupment, deduction or defense based upon any claim such Guarantor may have
(directly or indirectly) against the Borrower or the Bank, except payment or
performance of the Obligations.

 

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Bank’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are, to the extent
permissible under applicable law, hereby waived.  Each Guarantor waives all
defenses based on suretyship or impairment of collateral.

 

The Bank at any time and from time to time, without notice to or the consent of
the Guarantors, and without impairing or releasing, discharging or modifying the
Guarantors’ liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Bank may determine in its sole discretion; (d) settle, compromise or deal
with any other person, including the Borrower or the Guarantors, with respect to
any Obligations in such manner as the Bank deems appropriate in its sole
discretion; (e) substitute, exchange or release any security or guaranty; or
(f) take such actions and exercise such remedies hereunder as provided herein.

 


3.             REPAYMENTS OR RECOVERY FROM THE BANK.  IF ANY DEMAND IS MADE AT
ANY TIME UPON THE BANK FOR THE REPAYMENT OR RECOVERY OF ANY AMOUNT RECEIVED BY
IT IN PAYMENT OR ON ACCOUNT OF ANY OF THE OBLIGATIONS AND IF THE BANK REPAYS ALL
OR ANY PART OF SUCH AMOUNT BY REASON OF ANY JUDGMENT, DECREE OR ORDER OF ANY
COURT OR ADMINISTRATIVE BODY OR BY REASON OF ANY SETTLEMENT OR COMPROMISE OF ANY
SUCH DEMAND, THE GUARANTORS WILL BE AND REMAIN LIABLE HEREUNDER FOR THE AMOUNT
SO REPAID OR RECOVERED TO THE SAME EXTENT AS IF SUCH AMOUNT HAD NEVER BEEN
RECEIVED ORIGINALLY BY THE BANK.  THE PROVISIONS OF THIS SECTION WILL BE AND
REMAIN EFFECTIVE NOTWITHSTANDING ANY CONTRARY ACTION WHICH MAY HAVE BEEN TAKEN
BY THE GUARANTORS IN RELIANCE UPON SUCH PAYMENT, AND ANY SUCH CONTRARY ACTION SO
TAKEN WILL BE WITHOUT PREJUDICE TO THE BANK’S RIGHTS HEREUNDER AND WILL BE
DEEMED TO HAVE BEEN CONDITIONED UPON SUCH PAYMENT HAVING BECOME FINAL AND
IRREVOCABLE.


 


4.             FINANCIAL STATEMENTS.  UNLESS COMPLIANCE IS WAIVED IN WRITING BY
THE BANK OR UNTIL ALL OF THE OBLIGATIONS HAVE BEEN PAID IN FULL, EACH GUARANTOR
WILL PROMPTLY SUBMIT TO THE BANK SUCH INFORMATION RELATING TO SUCH GUARANTOR’S
AFFAIRS (INCLUDING BUT NOT LIMITED TO ANNUAL FINANCIAL STATEMENTS AND TAX
RETURNS FOR THE GUARANTOR) OR ANY SECURITY FOR THE GUARANTY AS THE BANK MAY
REASONABLY REQUEST.


 


5.             ENFORCEABILITY OF OBLIGATIONS.  NO MODIFICATION, LIMITATION OR
DISCHARGE OF THE OBLIGATIONS ARISING OUT OF OR BY VIRTUE OF ANY BANKRUPTCY,
REORGANIZATION OR SIMILAR PROCEEDING

 

2

--------------------------------------------------------------------------------


 


FOR RELIEF OF DEBTORS UNDER FEDERAL OR STATE LAW WILL AFFECT, MODIFY, LIMIT OR
DISCHARGE THE GUARANTORS’ LIABILITY IN ANY MANNER WHATSOEVER AND THIS GUARANTY
WILL REMAIN AND CONTINUE IN FULL FORCE AND EFFECT AND WILL BE ENFORCEABLE
AGAINST THE GUARANTORS TO THE SAME EXTENT AND WITH THE SAME FORCE AND EFFECT AS
IF ANY SUCH PROCEEDING HAD NOT BEEN INSTITUTED.  EACH GUARANTOR WAIVES ALL
RIGHTS AND BENEFITS WHICH MIGHT ACCRUE TO IT BY REASON OF ANY SUCH PROCEEDING
AND WILL BE LIABLE TO THE FULL EXTENT HEREUNDER, IRRESPECTIVE OF ANY
MODIFICATION, LIMITATION OR DISCHARGE OF THE LIABILITY OF THE BORROWER THAT MAY
RESULT FROM ANY SUCH PROCEEDING.


 


6.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
BE AN “EVENT OF DEFAULT”:  (I) ANY EVENT OF DEFAULT (AS DEFINED IN ANY OF THE
OBLIGATIONS); (II) DEMAND BY THE BANK UNDER ANY OF THE OBLIGATIONS THAT HAVE A
DEMAND FEATURE; (III) THE GUARANTORS’ FAILURE TO PERFORM ANY OF THEIR
OBLIGATIONS HEREUNDER; (IV) THE FALSITY, INACCURACY OR MATERIAL BREACH BY A
GUARANTOR OF ANY WRITTEN WARRANTY, REPRESENTATION OR STATEMENT MADE OR FURNISHED
TO THE BANK BY OR ON BEHALF OF SUCH GUARANTOR; OR (V) THE TERMINATION OR
ATTEMPTED TERMINATION OF THIS GUARANTY.  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, (A) THE GUARANTORS SHALL PAY TO THE BANK THE AMOUNT OF THE OBLIGATIONS;
OR (B) ON DEMAND OF THE BANK, THE GUARANTORS SHALL IMMEDIATELY DEPOSIT WITH THE
BANK, IN U.S. DOLLARS, ALL AMOUNTS DUE OR TO BECOME DUE UNDER THE OBLIGATIONS,
AND THE BANK MAY AT ANY TIME USE SUCH FUNDS TO REPAY THE OBLIGATIONS; OR (C) THE
BANK IN ITS DISCRETION MAY EXERCISE WITH RESPECT TO ANY COLLATERAL ANY ONE OR
MORE OF THE RIGHTS AND REMEDIES PROVIDED A SECURED PARTY UNDER THE APPLICABLE
VERSION OF THE UNIFORM COMMERCIAL CODE; OR (D) THE BANK IN ITS DISCRETION MAY
EXERCISE FROM TIME TO TIME ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO IT AT LAW,
IN EQUITY OR OTHERWISE.


 


7.             RIGHT OF SETOFF.  IN ADDITION TO ALL LIENS UPON AND RIGHTS OF
SETOFF AGAINST THE GUARANTORS’ MONEY, SECURITIES OR OTHER PROPERTY GIVEN TO THE
BANK BY LAW, THE BANK SHALL HAVE, WITH RESPECT TO THE GUARANTORS’ OBLIGATIONS TO
THE BANK UNDER THIS GUARANTY AND TO THE EXTENT PERMITTED BY LAW, A CONTRACTUAL
POSSESSORY SECURITY INTEREST IN AND A CONTRACTUAL RIGHT OF SETOFF AGAINST, AND
EACH GUARANTOR HEREBY GRANTS BANK A SECURITY INTEREST IN, AND HEREBY ASSIGNS,
CONVEYS, DELIVERS, PLEDGES AND TRANSFERS TO THE BANK ALL OF SUCH GUARANTOR’S
RIGHT, TITLE AND INTEREST IN AND TO, ALL OF SUCH GUARANTOR’S DEPOSITS, MONEYS,
SECURITIES AND OTHER PROPERTY NOW OR HEREAFTER IN THE POSSESSION OF OR ON
DEPOSIT WITH, OR IN TRANSIT TO, THE BANK OR ANY OTHER DIRECT OR INDIRECT
SUBSIDIARY OF THE PNC FINANCIAL SERVICES GROUP, INC., WHETHER HELD IN A GENERAL
OR SPECIAL ACCOUNT OR DEPOSIT, WHETHER HELD JOINTLY WITH SOMEONE ELSE, OR
WHETHER HELD FOR SAFEKEEPING OR OTHERWISE, EXCLUDING, HOWEVER, ALL IRA, KEOGH,
AND TRUST ACCOUNTS.  EVERY SUCH SECURITY INTEREST AND RIGHT OF SETOFF MAY BE
EXERCISED WITHOUT DEMAND UPON OR NOTICE TO SUCH GUARANTOR.  EVERY SUCH RIGHT OF
SETOFF SHALL BE DEEMED TO HAVE BEEN EXERCISED IMMEDIATELY UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT HEREUNDER WITHOUT ANY ACTION OF THE BANK, ALTHOUGH THE BANK
MAY ENTER SUCH SETOFF ON ITS BOOKS AND RECORDS AT A LATER TIME.


 


8.             COLLATERAL.  THIS GUARANTY IS SECURED BY THE PROPERTY DESCRIBED
IN ANY COLLATERAL SECURITY DOCUMENTS WHICH EACH GUARANTOR EXECUTES AND DELIVERS
TO THE BANK AND BY SUCH OTHER COLLATERAL AS PREVIOUSLY MAY HAVE BEEN OR MAY IN
THE FUTURE BE GRANTED TO THE BANK TO SECURE ANY OBLIGATIONS OF THE GUARANTORS TO
THE BANK.


 


9.             COSTS.  TO THE EXTENT THAT THE BANK INCURS ANY REASONABLE
OUT-OF-POCKET COSTS OR EXPENSES IN PROTECTING OR ENFORCING ITS RIGHTS UNDER THE
OBLIGATIONS OR THIS GUARANTY, INCLUDING ATTORNEYS’ FEES AND THE COSTS AND
EXPENSES OF LITIGATION, SUCH COSTS AND EXPENSES WILL BE DUE ON

 

3

--------------------------------------------------------------------------------


 


DEMAND, WILL BE INCLUDED IN THE OBLIGATIONS AND WILL BEAR INTEREST FROM THE
INCURRING OR PAYMENT THEREOF AT THE DEFAULT RATE (AS DEFINED IN ANY OF THE
OBLIGATIONS).


 


10.           POSTPONEMENT OF SUBROGATION.  UNTIL THE OBLIGATIONS ARE
INDEFEASIBLY PAID IN FULL, EXPIRE, ARE TERMINATED AND ARE NOT SUBJECT TO ANY
RIGHT OF REVOCATION OR RESCISSION, THE GUARANTOR POSTPONES AND SUBORDINATES IN
FAVOR OF THE BANK OR ITS DESIGNEE (AND ANY ASSIGNEE OR POTENTIAL ASSIGNEE) ANY
AND ALL RIGHTS WHICH THE GUARANTORS MAY HAVE TO (A) ASSERT ANY CLAIM WHATSOEVER
AGAINST THE BORROWER BASED ON SUBROGATION, EXONERATION, REIMBURSEMENT, OR
INDEMNITY OR ANY RIGHT OF RECOURSE TO SECURITY FOR THE OBLIGATIONS WITH RESPECT
TO PAYMENTS MADE HEREUNDER, AND (B) ANY REALIZATION ON ANY PROPERTY OF THE
BORROWER, INCLUDING PARTICIPATION IN ANY MARSHALLING OF THE BORROWER’S ASSETS.


 


11.           NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER (“NOTICES”) MUST BE IN
WRITING AND WILL BE EFFECTIVE UPON RECEIPT.  NOTICES MAY BE GIVEN IN ANY MANNER
TO WHICH THE BANK AND THE GUARANTORS MAY SEPARATELY AGREE, INCLUDING ELECTRONIC
MAIL.  WITHOUT LIMITING THE FOREGOING, FIRST-CLASS MAIL, FACSIMILE TRANSMISSION
AND COMMERCIAL COURIER SERVICE ARE HEREBY AGREED TO AS ACCEPTABLE METHODS FOR
GIVING NOTICES.  REGARDLESS OF THE MANNER IN WHICH PROVIDED, NOTICES MAY BE SENT
TO ADDRESSES FOR THE BANK AND THE GUARANTORS AS SET FORTH ABOVE OR TO SUCH OTHER
ADDRESS AS EITHER MAY GIVE TO THE OTHER FOR SUCH PURPOSE IN ACCORDANCE WITH THIS
SECTION.


 


12.           PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION ON THE BANK’S PART
TO EXERCISE ANY RIGHT OR POWER ARISING HEREUNDER WILL IMPAIR ANY SUCH RIGHT OR
POWER OR BE CONSIDERED A WAIVER OF ANY SUCH RIGHT OR POWER, NOR WILL THE BANK’S
ACTION OR INACTION IMPAIR ANY SUCH RIGHT OR POWER.  THE BANK’S RIGHTS AND
REMEDIES HEREUNDER ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR
REMEDIES WHICH THE BANK MAY HAVE UNDER OTHER AGREEMENTS, AT LAW OR IN EQUITY. 
THE BANK MAY PROCEED IN ANY ORDER AGAINST THE BORROWER, THE GUARANTORS OR ANY
OTHER OBLIGOR OF, OR COLLATERAL SECURING, THE OBLIGATIONS.


 


13.           ILLEGALITY.  IF ANY PROVISION CONTAINED IN THIS GUARANTY SHOULD BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, IT SHALL NOT AFFECT OR IMPAIR
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
GUARANTY.


 


14.           CHANGES IN WRITING.  NO MODIFICATION, AMENDMENT OR WAIVER OF, OR
CONSENT TO ANY DEPARTURE BY THE GUARANTORS FROM, ANY PROVISION OF THIS GUARANTY
WILL BE EFFECTIVE UNLESS MADE IN A WRITING SIGNED BY THE BANK, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  NO NOTICE TO OR DEMAND ON THE GUARANTORS WILL ENTITLE
THE GUARANTORS TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR
OTHER CIRCUMSTANCE.


 


15.           ENTIRE AGREEMENT.  THIS GUARANTY (INCLUDING THE DOCUMENTS AND
INSTRUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN
THE GUARANTORS AND THE BANK WITH RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED,
HOWEVER, THAT THIS GUARANTY IS IN ADDITION TO, AND NOT IN SUBSTITUTION FOR, ANY
OTHER GUARANTEES FROM THE GUARANTORS TO THE BANK.

 

4

--------------------------------------------------------------------------------


 


16.           SUCCESSORS AND ASSIGNS.  THIS GUARANTY WILL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE GUARANTORS AND THE BANK AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
GUARANTORS MAY NOT ASSIGN THIS GUARANTY IN WHOLE OR IN PART WITHOUT THE BANK’S
PRIOR WRITTEN CONSENT AND THE BANK AT ANY TIME MAY ASSIGN THIS GUARANTY IN WHOLE
OR IN PART.


 


17.           INTERPRETATION.  IN THIS GUARANTY, UNLESS THE BANK AND THE
GUARANTORS OTHERWISE AGREE IN WRITING, THE SINGULAR INCLUDES THE PLURAL AND THE
PLURAL THE SINGULAR; REFERENCES TO STATUTES ARE TO BE CONSTRUED AS INCLUDING ALL
STATUTORY PROVISIONS CONSOLIDATING, AMENDING OR REPLACING THE STATUTE REFERRED
TO; THE WORD “OR” SHALL BE DEEMED TO INCLUDE “AND/OR”, THE WORDS “INCLUDING”,
“INCLUDES” AND “INCLUDE” SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”; AND REFERENCES TO SECTIONS OR EXHIBITS ARE TO THOSE OF THIS
GUARANTY.  SECTION HEADINGS IN THIS GUARANTY ARE INCLUDED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS GUARANTY FOR ANY OTHER
PURPOSE.  IF THIS GUARANTY IS EXECUTED BY MORE THAN ONE PARTY AS GUARANTOR, THE
OBLIGATIONS OF SUCH PERSONS OR ENTITIES WILL BE JOINT AND SEVERAL.


 


18.           INDEMNITY.  EACH GUARANTOR AGREES TO INDEMNIFY EACH OF THE BANK,
EACH LEGAL ENTITY, IF ANY, WHO CONTROLS THE BANK AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS AND EMPLOYEES (THE “INDEMNIFIED PARTIES”), AND TO HOLD EACH
INDEMNIFIED PARTY HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES AND EXPENSES (INCLUDING ALL FEES AND CHARGES OF INTERNAL OR
EXTERNAL COUNSEL WITH WHOM ANY INDEMNIFIED PARTY MAY CONSULT AND ALL EXPENSES OF
LITIGATION AND PREPARATION THEREFOR) WHICH ANY INDEMNIFIED PARTY MAY INCUR OR
WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED PARTY BY ANY PERSON, ENTITY OR
GOVERNMENTAL AUTHORITY (INCLUDING ANY PERSON OR ENTITY CLAIMING DERIVATIVELY ON
BEHALF OF SUCH GUARANTOR), IN CONNECTION WITH OR ARISING OUT OF OR RELATING TO
THE MATTERS REFERRED TO IN THIS GUARANTY, WHETHER (A) ARISING FROM OR INCURRED
IN CONNECTION WITH ANY BREACH OF A REPRESENTATION, WARRANTY OR COVENANT BY SUCH
GUARANTOR, OR (B) ARISING OUT OF OR RESULTING FROM ANY SUIT, ACTION, CLAIM,
PROCEEDING OR GOVERNMENTAL INVESTIGATION, PENDING OR THREATENED, WHETHER BASED
ON STATUTE, REGULATION OR ORDER, OR TORT, OR CONTRACT OR OTHERWISE, BEFORE ANY
COURT OR GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY
AGREEMENT SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES AND
EXPENSES TO THE EXTENT ATTRIBUTABLE TO AN INDEMNIFIED PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION SHALL
SURVIVE THE TERMINATION OF THIS GUARANTY AND ASSIGNMENT OF ANY RIGHTS
HEREUNDER.  EACH GUARANTOR MAY PARTICIPATE AT ITS EXPENSE IN THE DEFENSE OF ANY
SUCH CLAIM.


 


19.           GOVERNING LAW AND JURISDICTION.  THIS GUARANTY HAS BEEN DELIVERED
TO AND ACCEPTED BY THE BANK AND WILL BE DEEMED TO BE MADE IN THE COMMONWEALTH OF
PENNSYLVANIA (THE “COMMONWEALTH”).  THIS GUARANTY WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE BANK AND THE GUARANTOR DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH, EXCLUDING ITS CONFLICT OF LAWS RULES.  THE
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT IN THE COMMONWEALTH; PROVIDED THAT NOTHING CONTAINED IN THIS
GUARANTY WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR
JUDGMENT OR EXERCISING ANY RIGHTS AGAINST THE GUARANTORS INDIVIDUALLY, AGAINST
ANY SECURITY OR AGAINST ANY PROPERTY OF THE GUARANTORS WITHIN ANY OTHER COUNTY,
STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  EACH GUARANTOR ACKNOWLEDGES
AND AGREES THAT THE VENUE PROVIDED ABOVE IS THE MOST CONVENIENT FORUM FOR BOTH
THE BANK AND

 

5

--------------------------------------------------------------------------------


 


SUCH GUARANTOR.  EACH GUARANTOR WAIVES ANY OBJECTION TO VENUE AND ANY OBJECTION
BASED ON A MORE CONVENIENT FORUM IN ANY ACTION INSTITUTED UNDER THIS GUARANTY.


 


20.           EQUAL CREDIT OPPORTUNITY ACT.  IF THE GUARANTORS ARE NOT
“APPLICANTS FOR CREDIT” UNDER SECTION 202.2 (E) OF THE EQUAL CREDIT OPPORTUNITY
ACT OF 1974 (“ECOA”), EACH GUARANTOR ACKNOWLEDGES THAT (I) THIS GUARANTY HAS
BEEN EXECUTED TO PROVIDE CREDIT SUPPORT FOR THE OBLIGATIONS, AND (II) SUCH
GUARANTOR WAS NOT REQUIRED TO EXECUTE THIS GUARANTY IN VIOLATION OF
SECTION 202.7(D) OF THE ECOA.


 


21.          WAIVER OF JURY TRIAL.  EACH GUARANTOR IRREVOCABLY WAIVES ANY AND
ALL RIGHT SUCH GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS.  EACH GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.


 

Each Guarantor acknowledges that it has read and understood all the provisions
of this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

6

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

 

GUARANTORS:

 

 

 

New Horizons Education Corporation

 

New Horizons Computer Learning Center of Albuquerque, Inc.

 

NHCLC of San Antonio, Inc.

 

New Horizons Computer Learning Center of Hartford, Inc.

 

New Horizons Computer Learning Center of Denver, Inc.

 

New Horizons Computer Learning Center of Charlotte, Inc.

 

New Horizons Computer Learning Center of Sacramento, Inc.

 

New Horizons Computer Learning Center of Cleveland, Ltd, LLC

 

New Horizons Computer Learning Center of Indianapolis, Inc.

 

New Horizons Computer Learning Center of Indianapolis, LLC

 

New Horizons Computer Learning Center of Memphis, Inc.

 

New Horizons Computer Learning Center of Santa Ana, Inc.

 

New Horizons Computer Learning Centers, Inc.

 

Computer Training Associates of Chicago, Inc.

 

New Horizons Computer Learning Center of Nashville, Inc.

 

New Horizons Computer Learning Center of Metropolitan New York, Inc.

 

New Horizons Computer Learning Center of Atlanta, Inc.

 

New Horizons Franchising Group, Inc.

 

New Horizons Computer Learning Centers EMEA, LLC

 

New Horizons Computer Learning Centers APAC, LLC

 

Nova Vista, LLC

 

NH Mexico, Inc.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------